Case 19-31691-KLP         Doc 91     Filed 07/08/19 Entered 07/08/19 11:04:31             Desc Main
                                     Document     Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

In re
Shridhar V. Bhat                                               Case No. 19-31691-KLP
6331 River Road                                                Chapter 7
Henrico, VA 23229
SSN/ITIN: xxx-xx-7431,
        Debtor(s).

                         NOTICE OF MOTION TO EXTEND TIME
                   (1) TO OBJECT TO DISCHARGE AND (2) TO FILE A
                   MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707
      PLEASE TAKE NOTICE THAT the United States Trustee has filed with the Court a
Motion To Extend Time (1) To Object To Discharge And (2) To File A Motion To Dismiss
Pursuant To 11 U.S.C. § 707 (the “Motion”) in the above-captioned case.
       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)
       If you do not want the Court to grant the relief sought in the Motion or if you want the
Court to consider your views on the Motion, then on or before July 22, 2019, you or your
attorney must:

                ( X ) File with the Court, at the address below, a written request for a hearing
                [or a written response pursuant to Local Bankruptcy Rule 9013-1(H)]. You must
                mail or otherwise file it early enough so the Court will receive it on or before the
                date stated above.
                                        Clerk of Court
                                        United States Bankruptcy Court
                                        701 East Broad Street – Suite 4000
                                        Richmond, Virginia 23219




Robert B. Van Arsdale, AUST (Va. Bar No. 17483)
Shannon Pecoraro, Esq. (Va. Bar No. 46864)
Office of the United States Trustee
701 East Broad Street - Suite 4304
Richmond, VA 23219
Telephone (804) 771-2310
Facsimile (804) 771-2330
Case 19-31691-KLP        Doc 91    Filed 07/08/19 Entered 07/08/19 11:04:31             Desc Main
                                   Document     Page 2 of 8




               You must also mail a copy to:
                                      Shannon Pecoraro, Esq.
                                      Office of the United States Trustee
                                      701 East Broad Street - Suite 4304
                                      Richmond, VA 23219
       (X)     Attend a hearing, which may be scheduled at a later date. You will receive a
               separate notice of hearing.
       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Motion and may enter an Order granting the relief requested.
                                                 JOHN P. FITZGERALD, III
                                                 Acting United States Trustee
                                                 Region Four
Date: July 8, 2019

                                                 /s/ Shannon Pecoraro
                                                 Shannon Pecoraro, Esq.
                                                 Office of the United States Trustee
                                                 701 East Broad Street - Suite 4304
                                                 Richmond, VA 23219
                                                 July 8, 2019Telephone (804) 771-2310
                                                 Facsimile (804) 771-2330




                                 CERTIFICATE OF SERVICE
        I hereby certify that on July 8, 2019, a true copy of the foregoing was served via
electronic mail pursuant to the Administrative Procedures of the CM/ECF System for the United
States Bankruptcy Court for the Eastern District of Virginia to all necessary parties. In addition,
a copy was mailed to the following:
       Shridhar V. Bhat
       6331 River Road
       Henrico, VA 23229
                                               /s/ Shannon Pecoraro
                                               Shannon Pecoraro
                                               Trial Attorney
Case 19-31691-KLP          Doc 91     Filed 07/08/19 Entered 07/08/19 11:04:31          Desc Main
                                      Document     Page 3 of 8



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION
In re
Shridhar V. Bhat,                                             Case No. 19-31691-KLP
                                                              Chapter 7
        Debtor(s).


             MOTION TO EXTEND TIME TO (1) OBJECT TO DISCHARGE AND
             (2) TO FILE A MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707

        COMES NOW JOHN P. FITZGERALD, III, the Acting United States Trustee for the
Eastern District of Virginia (the "U.S. Trustee"), through the undersigned counsel and pursuant to
§§ 707 and 727 of 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Bankruptcy Rules
1017(e)(1), 4004, 4007 and 9006(b) of the Federal Rules of Bankruptcy Procedure, hereby
requests this Court to extend the time to object to the above-captioned Debtor’s (the “Debtor”)
discharge and to extend time to file a motion to dismiss this case. In support of this request, the
U.S. Trustee states as follows:
       1.      This is a core proceeding concerning the administration of this estate pursuant to

28 U.S.C. §157(b)(2)(A) and 28 U.S.C. § 1334.

        2.      On or about March 29, 2019, the Debtor filed a voluntary petition for relief under

Chapter 7 of the Bankruptcy Code.

        3.      Harry Shaia, Jr. (the “Chapter 7 Trustee”) was appointed trustee and continues to

serve as trustee in this bankruptcy case.

        4.      The U.S. Trustee is in the process of preparing a request for documentation.

        5.      The Chapter 7 Trustee has employed counsel.




Robert B. Van Arsdale, Esq., AUST (Va. Bar No. 17483)
Shannon Pecoraro, Esq. (Va. Bar No. 46864)
Office of the United States Trustee
701 East Broad Street - Suite 4304
Richmond, VA 23219
Telephone (804) 771-2310
Facsimile (804) 771-2330
Case 19-31691-KLP        Doc 91    Filed 07/08/19 Entered 07/08/19 11:04:31             Desc Main
                                   Document     Page 4 of 8




       6.      The Chapter 7 Trustee declared this case to be an asset case.

       7.      The adjourned § 341 meeting is scheduled for July 8, 2019, which is the same day

as the expiration of the current deadlines under §§ 707(b) and 727. The § 341 meeting is being

further adjourned to August 5, 2019.

       8.      Based upon the above, the U.S. Trustee requests an extension of time to file a

motion to dismiss this case pursuant to Bankruptcy Code § 707 and/or to object to the Debtor’s

discharge pursuant to Bankruptcy Code § 727.

       9.      In the Schedules of Assets and Liabilities (the “Schedules”), the Debtor lists total

unsecured debt of $4,093,148.00.

       10.     On Schedule I, the Debtor lists total gross montly income of $17,696.83 and

Combined Average Monthly Income of $11,196.83.

       11.     The circumstances set forth above constitute sufficient cause for granting the

requested extension of time.

       12.     There have been no previous extensions of time filed in this case and the deadline

expires July 8, 2019.

       WHEREFORE, the U.S. Trustee requests this Court to extend the date to file a motion
to dismiss pursuant to Bankruptcy Code § 707 and/or to object to the Debtor’s discharge pursuant
to Bankruptcy Code § 727 through and including, October 7, 2019, and for such other relief as
this Court deems just.

                                                     Respectfully requested
                                                     JOHN P. FITZGERALD, III
                                                     Acting United States Trustee
                                                     Region Four
 Date: July 8, 2019                                  By: /s/ Shannon Pecoraro
                                                     Shannon Pecoraro
                                                     Trial Attorney
Case 19-31691-KLP        Doc 91    Filed 07/08/19 Entered 07/08/19 11:04:31             Desc Main
                                   Document     Page 5 of 8




                                 CERTIFICATE OF SERVICE
        I do hereby certify that on July 8, 2019, a true copy of the foregoing was served via
electronic mail pursuant to the Administrative Procedures of the CM/ECF System for the United
States Bankruptcy Court for the Eastern District of Virginia to all necessary parties. In addition,
a copy was mailed to the following:
       Shridhar V. Bhat
       6331 River Road
       Henrico, VA 23229
                                              /s/ Shannon Pecoraro
                                              Shannon Pecoraro, Esq.
                                              Trial Attorney
                                              Office of the United States Trustee
                                              701 East Broad Street - Suite 4304
                                              Richmond, VA 23219
                                              Telephone (804) 771-2310
                                              Facsimile (804) 771-2330
Case 19-31691-KLP          Doc 91     Filed 07/08/19 Entered 07/08/19 11:04:31             Desc Main
                                      Document     Page 6 of 8


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION
In re
Shridhar V. Bhat,                                               Case No. 19-31691-KLP
                                                                Chapter 7
        Debtor(s).

                  ORDER EXTENDING TIME (1) TO FILE A COMPLAINT
                   TO OBJECT TO THE DISCHARGE AND (2) TO FILE A
                    MOTION TO DISMISS PURSUANT TO 11 U.S.C. § 707

        This matter came before the Court upon the United States Trustee’s Motion To Extend
Time (1) To Object To Discharge And (2) To File A Motion To Dismiss Pursuant To 11 U.S.C.
§707 (the “Motion”), and it appearing that due notice was given and that good cause exists to
grant the relief sought in the Motion, it is hereby ORDERED:
        1.       The Motion is GRANTED.
        2.       Capitalized terms not otherwise defined herein shall have the meanings given to
them in the Motion.
        3.       The last day to file a complaint to object to the above captioned Debtor’s
discharge or to file a motion to dismiss this case is extended through and including October 7,
2019.
        4.       Upon entry, the Clerk is directed to send a copy of this Order to all parties on the
service list attached hereto.


        Dated:
                                                                    _________________________
                                                                                 Keith L. Phillips
                                                                                Bankruptcy Judge
                                                                  United States Bankruptcy Court




Robert B. Van Arsdale, Esq., AUST (Va. Bar No. 17483)
Shannon Pecoraro, Esq. (Va. Bar No. 46864)
Office of the United States Trustee
701 East Broad Street - Suite 4304
Richmond, VA 23219
Telephone (804) 771-2310
Facsimile (804) 771-2330
Case 19-31691-KLP            Doc 91     Filed 07/08/19 Entered 07/08/19 11:04:31            Desc Main
                                        Document     Page 7 of 8
 I ask for this:
 /s/ Shannon Pecoraro
 Shannon Pecoraro, Esq.
 Office of the United States Trustee
 701 East Broad Street - Suite 4304
 Richmond, VA 23219



                                           CERTIFICATION
           I hereby certify that this Order has been either served on or endorsed by all necessary
parties.
                                                         /s/ Shannon Pecoraro
                                                         Shannon Pecoraro
Case 19-31691-KLP      Doc 91    Filed 07/08/19 Entered 07/08/19 11:04:31   Desc Main
                                 Document     Page 8 of 8

                                       SERVICE LIST
      Shridhar V. Bhat
      6331 River Road
      Henrico, VA 23229
      David G. Browne, Esq.
      Spiro & Browne, PLC
      6802 Paragon Place
      Suite 410
      Richmond, VA 23230
      Harry Shaia, Jr., Esq.
      Spinella, Owings & Shaia, P.C.
      8550 Mayland Drive, Suite 208
      Richmond, VA 23294-4754
      Shannon Pecoraro, Esq.
      Trial Attorney
      Office of the United States Trustee
      701 East Broad Street - Suite 4304
      Richmond, VA 23219
